Citation Nr: 0607153	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-16 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for kidney disability.

2.  Entitlement to a compensable evaluation for service-
connected chronic headache disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 and August 2004 rating 
decisions of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  With regard to the December 2001 
rating decision, a notice of disagreement was received in 
August 2002, a statement of the case was issued in February 
2004, and a substantive appeal was received in April 2004.  
The veteran was scheduled for a video Board hearing in 
January 2005, but failed to attend.

Regarding the August 2004 rating decision, the issue of 
entitlement to an initial evaluation in excess of 0 percent 
for service-connected chronic headaches is addressed in the 
remand portion of the decision below and is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's kidney disability was not manifested during the 
veteran's active duty service or within one year following 
discharge, nor is kidney disability otherwise related to the 
veteran's active duty service.


CONCLUSION OF LAW

Kidney disability was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The June 2004 supplemental 
statement of the case, the February 2004 statement of the 
case, the December 2001 notice of the RO rating decision and 
a July 2001 letter informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the July 2001 letter, the veteran was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board notes that the July 2001 letter was sent 
to the appellant prior to the December 2001 rating decision.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

The Board also notes that the July 2001 letter and the 
February 2004 statement of the case expressly notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  Therefore, the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  Moreover, the veteran 
signed a statement, which was received at the RO in July 
2004, indicating that he had no further evidence to submit.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained and 
the veteran has been afforded a VA examination.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this claim.

Analysis

The issue on appeal involves a claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
nephritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that there is no competent medical evidence 
of any chronic kidney disability during service.  The record 
reflects, and the veteran admits in his August 2002 notice of 
disagreement, that the kidney was discovered to be atrophied 
in September 1974.  This was nearly three years after his 
discharge from service.  Although the service medical records 
reflect that the veteran twice was treated in connection with 
urethral discharge during service, in June and September 
1970, these records are devoid of any finding of kidney 
disability or atrophy.  The June episode is noted to have 
resolved and the September recurrence also appears to have 
resolved without the need for follow-up.  The veteran's May 
1971 separation examination noted no pertinent abnormalities, 
to include urinalysis testing that was performed.  This shows 
that trained medical personnel did not believe that the 
veteran suffered from a kidney disability at that time and 
that the veteran was no longer reporting symptoms connected 
with urethral discharge.  In September 1970 the veteran 
signed a statement indicating that there had been no change 
in his health since the separation exam.  Significantly, the 
sum of the service medical records indicate that medical 
professionals repeatedly evaluated the veteran with 
urinalysis and physical examinations pertinent to urinary 
tract disorders but never noted any findings suggesting an 
existing kidney disorder during that time.

The June 2004 VA examiner's report finds, after review of the 
claims file, that "it appears as though the patient actually 
did not have urinary tract infections, that is, no bladder or 
kidney infections in the military."  Moreover, the examiner 
indicates that review of the records, including urinalysis 
performed during service, reveals no evidence of any higher 
tract infections.  The examiner concludes that the etiology 
of the veteran's atrophic right kidney cannot be determined 
and, significantly, that "there is no evidence that [the 
veteran's] time in the military ... contributed in any way to 
[his] small right kidney."  The examiner also specifically 
rules out the possibility that inservice medical treatment of 
urinary tract symptoms might have caused a kidney disability.

It is clear from the record that the veteran is currently 
diagnosed with a kidney disability, however there is simply 
no competent medical evidence that this disability incurred 
during service.  The Board acknowledges the veteran's belief 
that his kidney disability was caused by his urinary tract 
issues during service.  However, while the veteran as a lay 
person is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.

After a thorough review of the evidence currently of record, 
the Board finds that there is no competent medical evidence 
that the veteran's current kidney disability incurred in 
service or within one year of service.  There is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The preponderance of the evidence is 
against the veteran's claim.


ORDER

Entitlement to service connection for loss of use of kidney 
is not warranted.  The appeal is denied.


REMAND

With regard to the veteran's claim of entitlement to an 
initial compensable evaluation for service-connected chronic 
headaches, the Board is of the opinion that the veteran's 
October 2004 statement expresses disagreement and a desire 
for appellate review regarding the August 2004 rating 
decision.  38 C.F.R. § 20.201.  Therefore, the Board finds 
that the veteran has filed a timely notice of disagreement.  
The United States Court of Appeals for Veterans Claims 
(Court) has now made it clear that the proper course of 
action when a timely notice of disagreement has been filed is 
to remand the matter to the RO.  Manlincon v. West, 12 
Vet.App. 238 (1999).  Appropriate action, including issuance 
of a statement of the case, is now necessary with regard to 
the issue of entitlement to an initial evaluation in excess 
of 0 percent for service-connected chronic headaches.  38 
C.F.R. § 19.26.  The veteran will then have the opportunity 
to file a timely substantive appeal if he wishes to complete 
an appeal as to this issue.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

With regard to the issue of entitlement 
to an initial compensable evaluation for 
service-connected chronic headaches, the 
RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 in response 
to the October 2004 notice of 
disagreement, including issuance of an 
appropriate statement of the case, so the 
veteran may have the opportunity to 
complete the appeal by filing a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


